Citation Nr: 0531384	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-30 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for a headache 
disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a brain aneurysm.

5.  Entitlement to service connection for esophageal reflux.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to an initial compensable rating for 
hemorrhoids.

8.  Entitlement to service connection for a thyroid disorder.

9.  Entitlement to an initial rating in excess of 10 percent 
for osteoporosis.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran, M.P., and G.C.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2003 and November 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In July 2005, the veteran participated in a videoconference 
hearing conducted by the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been associated with 
the claims file.

The issues on appeal originally included entitlement to 
service connection for special monthly pension.  At her July 
2005 hearing, however, the veteran indicated that she wished 
to withdraw her appeal of that issue.  Accordingly, the Board 
finds that the issue of entitlement to special monthly 
pension is no longer within its jurisdiction.  See Hamilton 
v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) (holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease); see also 38 
C.F.R. § 20.204 (2005).

Also at the July 2005 hearing, the veteran raised claims of 
entitlement to an increased rating for residuals of a 
hysterectomy, as well as a total rating based on individual 
unemployability due to service-connected disabilities.  
Inasmuch as these new claims are not inextricably intertwined 
with the issues now before the Board on appeal, they are 
referred to the RO for initial consideration.

Finally, it is noted that in the November 2004 rating 
decision discussed above, the RO, inter alia, denied service 
connection for a thyroid disorder and granted service 
connection for osteoporosis with an initial 10 percent 
disability.  In a March 2005 statement, and at her July 2005 
hearing, the veteran indicated her disagreement with these 
decisions.  A statement of the case addressing these matters, 
however, has not yet been issued.  According to the United 
States Court of Appeals for Veterans Claims (Court), a remand 
for this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  This matter is addressed in more detail 
below in the Remand portion of this decision.

In addition, a remand is required with respect to the issues 
of entitlement to service connection for a depressive 
disorder, a headache disorder, a brain aneurysm, and a skin 
disorder, as well as the issue of entitlement to an initial 
compensable rating for hemorrhoids.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A heart disorder was not shown during the veteran's 
active service or within one year of separation and the most 
probative evidence of record indicates that the veteran does 
not currently have a heart disorder which is causally related 
to her active service, any incident therein, or any service-
connected disability.

2.  An esophageal reflux disorder was not identified during 
the veteran's active service or for many years thereafter and 
the most probative evidence of record indicates that the 
veteran's current esophageal reflux disorder is not causally 
related to her active service, any incident therein, or any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disorder was not incurred during active service, 
may not be presumed to have been incurred in service, nor is 
any such disability causally related to or aggravated by any 
service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 2002); 38 C.F.R. 3.303, 3.304, 3.306, 3.307, 
3.309, 3.310 (2005).

2.  An esophageal reflux disorder was not incurred during 
active service, nor is such disability causally related to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 3.303, 
3.304, 3.306, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the matters 
addressed in this decision.  By letters in March 2003, 
January 2004, and August 2004, the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete her claims, and of what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2005); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The August 2004 letter also advised the 
veteran to identify any additional information that she felt 
would support her claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

To the extent that the veteran did not receive a complete 
VCAA notice prior to the initial rating decision denying her 
claims, the Board finds that the veteran has not been 
prejudiced.  The VCAA notices provided by the RO were sent 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
It is also noted that after providing the veteran the August 
2004 VCAA notice and affording her the opportunity to 
respond, the RO reconsidered the veteran's claims as 
evidenced by a May 2005 Statement of the Case and a May 2005 
Supplemental Statement of the Case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claims and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
In this case, the veteran's service medical records are on 
file and the RO obtained all relevant post-service VA and 
private medical records specifically identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  Moreover, the veteran has been 
afforded VA medical examinations in connection with her 
claims of service connection for a heart disorder and 
esophageal reflux.  The examination reports provide the 
necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  
Neither the veteran nor her representative have argued 
otherwise.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  

I.  Factual Background

The veteran's service medical records show that in December 
1974, she was given Maalox in connection with her complaints 
of hyperacidity.  No diagnosis was noted and the remaining 
service medical records are negative for complaints or 
diagnoses of esophageal reflux disorder or a heart disorder.  
At her military separation medical examination, the veteran's 
heart, abdomen, and throat were normal and a chest X-ray was 
negative.  

In April 1976, the veteran filed an application for VA 
compensation benefits, seeking service connection for a 
vaginal disorder.  Her application is silent for any mention 
of a heart disorder or esophageal reflux disorder.  

In connection with her claim of service connection for a 
vaginal disorder, the veteran was afforded a VA medical 
examination in May 1976.  Clinical examination revealed that 
the veteran's cardiovascular and digestive systems were 
normal.  The heart was normal in size, with regular rate, 
rhythm, and sounds.  A chest X-ray was also negative.  The 
veteran was diagnosed as having endometriosis.  

In a September 1976 rating decision, the RO granted service 
connection for chronic vaginal infection with endometriosis 
and assigned an initial 10 percent rating.  

In January 1978 and April 1979, the veteran filed claims for 
an increased rating for her service-connected disability.  
Medical evidence compiled in connection with her claims is 
entirely negative for any complaints or findings of a heart 
disorder or esophageal reflux disorder.  These records show 
that the veteran underwent a total abdominal hysterectomy 
with bilateral salpingoophrectomy in April 1979.

In a February 1980 rating decision, the RO assigned a 50 
percent rating for residuals of a hysterectomy and assigned a 
50 percent rating.  

In March 1982, the veteran again filed a claim for an 
increased rating for her service-connected disability.  
Medical evidence compiled in connection with her claim is 
entirely negative for any complaints or findings of a heart 
disorder or gastroesophageal reflux disease.  The claim was 
denied by the RO in April 1982.

Between February and December 2003, the veteran submitted 
claims of entitlement to service connection for numerous 
disabilities which she argued were secondary to her service-
connected hysterectomy.  Her claimed disabilities included a 
heart disorder manifested by premature ventricular 
contractions, as well as esophageal reflux disorder, claimed 
as involuntary regurgitation.  

In support of her claim, the RO obtained VA clinical records, 
dated from December 2001 to March 2003.  These records are 
negative for complaints or findings of esophageal reflux 
disorder.  With respect to the veteran's claim of service 
connection for a heart disorder, these records show that in 
June 2002, the veteran sought treatment for "fluttering" in 
the heart and tenderness in the anterior chest wall.  She 
denied nausea.  A chest X-ray showed no abnormalities and an 
EKG showed occasional premature ventricular contractions.  
Unfortunately, however, the veteran left against medical 
advice, prior to completion of her work-up.  The impression 
was palpations, possibly related to history of thyroid 
disease.  In September 2002, the veteran underwent additional 
diagnostic testing in connection with her complaints, 
including a cardiac event monitor which showed premature 
ventricular contractions.  An October 2002 echocardiogram was 
negative.  In January 2003, the veteran underwent a Thallium 
exercise test.  The results of the study were also negative.  

The veteran was afforded a VA medical examination in March 
2003, at which she reported severe heart palpitations 
associated with chest pain.  She indicated that her symptoms 
improved after she discontinued Synthroid and she now had 
very little, if any, fluttering.  Examination of the veteran 
revealed no pertinent abnormalities.  The heart exhibited a 
normal sinus rhythm, with no murmurs.  The diagnosis was 
premature ventricular contractions, without any evidence of 
cardiac disease.  

In September 2003, the veteran testified at a hearing at the 
RO.  She indicated that over the past several months, she had 
begun to feel nauseated at night and experience severe 
regurgitation.  With respect to her claim of service 
connection for a heart disability, the veteran claimed that 
she had experienced premature ventricular contractions, which 
she initially felt were related to a thyroid disorder.  
However, the veteran indicated that her "flutters" then 
became more like a "flip flop."  She felt that the symptoms 
may be related to stress due to fluctuating hormone levels.  

Additional VA clinical records, dated from March to January 
2004, show that the veteran was seen on a regular basis for 
several complaints.  In August 2003, she complained of 
continued, intermittent heart palpitations, but denied chest 
pain or shortness of breath.  In September 2003, she 
complained of increasing episodes of regurgitation at night 
and throughout the day.  The impression was gastroesophageal 
reflux and Zantac was prescribed.  In December 2003, the 
veteran claimed that Zantac was no longer alleviating her 
symptoms.  A different medication was prescribed.  In June 
2004, the veteran underwent an esophagogastroduodenoscopy.  
The results of the study were normal, but for a patulous 
lower esophageal sphincter (LES). 

The veteran underwent VA medical examination in September 
2004, at which she reported that she had developed 
involuntary regurgitation with nausea in 2003, and had 
recently undergone an endoscopic examination which had 
revealed a relaxed esophageal sphincter with excess acid.  
She indicated that she felt her gastroesophageal reflux was 
related to her service-connected hysterectomy.  After 
examining the veteran and reviewing her claims folder, the 
examiner concluded that the veteran's gastroesophageal reflux 
was not related to her service-connected hysterectomy.  The 
examiner explained that such symptoms had not developed until 
2003, and were anatomically related to a relaxed lower 
esophageal sphincter, not the hysterectomy.   

In a February 2005 statement and at her July 2005 hearing, 
the veteran explained the bases for her contentions.  Among 
other things, she speculated that her gastrointestinal reflux 
may be related to her osteoporosis.  Specifically, she 
theorized that her posture had changed due to osteoporosis, 
causing her sternum to sit at an unnatural angle, resulting 
in reflux.  With respect to her heart palpitations, she 
indicated that she believed that they were caused by abnormal 
body chemistry and/or stress due to a hysterectomy.  



II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2005). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

III.  Analysis

Heart disorder

The veteran claims that she has a heart disorder manifested 
by premature ventricular contractions.  Essentially, she 
theorizes that such disorder is secondary to her service-
connected hysterectomy or to a thyroid disorder.

As set forth above, the service medical records contain no 
indication of a heart disorder.  At her military separation 
medical examination, the veteran's heart was normal and a 
chest X-ray was negative.  

Moreover, the post-service medical records contain no 
probative evidence that the veteran developed a heart 
disorder within the first post-service year.  When the 
veteran was examined by VA in May 1976, the veteran's 
cardiovascular system was normal and a chest X-ray was 
negative.  

In fact, the post-service medical evidence is entirely 
negative for any indication that the veteran currently has a 
heart disorder.  Extensive diagnostic testing was performed 
by VA in 2002 and 2003, including an EKG, echocardiogram, 
chest X-ray, cardiac event monitor, and a Thallium exercise 
test.  The test results were negative but for findings of 
premature ventricular contractions.  

Such symptoms, however, have not been shown to be due to any 
heart disorder.  In fact, at a VA medical examination in 
March 2003, the examiner indicated that the veteran exhibited 
no evidence of cardiac disease.  It is noted that the veteran 
herself, at her July 2005 hearing, acknowledged that 
extensive diagnostic testing had shown that she did not have 
a heart disorder.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  

Simply put, in the absence of proof of present disability, 
there can be no valid claim.  As there is no competent 
medical evidence of a current heart disorder, the claim must 
be denied.

The Board notes that the veteran has speculated that her 
heart palpitation symptomatology may be part and parcel of 
her thyroid disorder.  As set forth below, this matter has 
been remanded to the RO for due process considerations and 
the veteran is free to pursue this theory of entitlement.  
Absent competent evidence of a current heart disability, 
however, the claim of service connection for a heart disorder 
must be denied.  The benefit of the doubt doctrine is not for 
application where, as here, the clear weight of the evidence 
is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Esophageal Reflux

As set forth above, the record does not show, nor does the 
veteran contend, that her current esophageal reflux disorder 
was incurred in service.  

Although the veteran was given Maalox on one occasion in 
service, esophageal reflux was not diagnosed and her symptoms 
apparently resolved without residual disability.  Normal 
findings were recorded at her military separation medical 
examination.  Moreover, the post-service medical record is 
negative for any complaint or finding of esophageal reflux 
disorder for many years after service separation.  Indeed, 
when the veteran was examined by VA in May 1976, her 
digestive system was normal.  

Rather, the evidence shows, and the veteran does not dispute, 
that her esophageal reflux disorder began in 2003.  In that 
regard, the Board notes that the record contains no 
indication, nor does the veteran contend, that her current 
esophageal reflux disorder is causally related to her active 
service or any incident therein.

Instead, the veteran claims that her esophageal reflux 
disorder is causally related to her service-connected 
hysterectomy.  The evidence supporting the veteran's claim of 
such a causal relationship, however, consists largely of her 
own opinion.  

The Board finds the veteran's opinion, in and of itself, 
warrants little probative weight as there is no indication of 
record to indicate that she has any specialized education, 
training, or experience on which to base her medical 
conclusions.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  On the other hand, the Board assigns great probative 
weight to the September 2004 VA medical opinion.  As noted, 
after examining the veteran and reviewing her claims folder, 
the examiner concluded that the veteran's esophageal reflux 
was not related to her service-connected hysterectomy.  The 
examiner gave a rationale for this opinion, noting that 
pertinent symptomatology was not present until 2003, many 
years after the hysterectomy.  He further explained that the 
veteran's symptoms were due to a relaxed esophageal sphincter 
and were unrelated to the hysterectomy.

The Board finds that this medical opinion is persuasive and 
assigns it great probative weight.  The opinion was rendered 
by a qualified medical professional who actually examined the 
veteran, reviewed the veteran's claims folder, gave a 
considered rationale, and based his opinions on a complete 
review of the veteran's claims folder.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  In addition, the September 2004 
medical opinion is unambiguous and reached a definite 
conclusion.  

In summary, as an esophageal reflux disorder was not shown in 
service or for many years thereafter, and because the 
probative evidence of record indicates that such disability 
is not causally related to the veteran's active service or 
any service-connected disability, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for esophageal reflux disorder.


ORDER

Entitlement to service connection for a heart disorder is 
denied.

Entitlement to service connection for esophageal reflux is 
denied.


REMAND

As noted above, a November 2004 rating decision, the RO, 
inter alia, denied service connection for a thyroid disorder.  
Also in that rating decision, the RO granted service 
connection for osteoporosis and assigned an initial 10 
percent disability rating.  In a March 2005 statement, and at 
her July 2005 hearing, the veteran indicated her disagreement 
with these decisions.  A statement of the case addressing 
these matters, however, has not yet been issued.  According 
to the United States Court of Appeals for Veterans Claims 
(Court), a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the remaining claims, it is noted that under 
the VCAA, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4).  In this case, the veteran 
argues that her current depressive disorder, headache 
disorder, brain aneurysms, and skin disorder are causally 
related to her service-connected hysterectomy.  The medical 
evidence of record is unclear as to the nature and etiology 
of these conditions.  In view of the foregoing, the Board 
finds that VA medical and psychiatric examinations are 
necessary in order to clarify the nature and etiology of the 
veteran's claimed disabilities.  Id.  

Under the VCAA, the duty to assist also includes obtaining 
relevant VA medical records identified by the veteran.  
Indeed, VA is required to make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency and may only end these efforts if it is 
concluded that the records sought do not exist or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).  In this case, at her July 2005 hearing, the 
veteran claimed that she had received recent treatment for 
her service-connected hemorrhoids at the Frank Tejeda VA 
clinic in San Antonio.  The most recent records from that 
facility in the claims folder are dated in August 2004.  In 
view of the foregoing, a request for these records must be 
made to ensure that VA has fulfilled its duty to obtain 
available records of VA medical treatment.  Id.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The RO should issue a Statement of 
the Case to the veteran and any 
representative addressing the issue of 
entitlement to service connection for a 
thyroid disorder and the issue of 
entitlement to an initial rating in 
excess of 10 percent for osteoporosis.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claims.  The veteran 
must be advised of the time limit in 
which she may file a substantive appeal.  
38 C.F.R. § 20.302(b).  These matters 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected.

2.  The RO should contact the Frank 
Tejeda VA outpatient clinic in San 
Antonio, Texas, and obtain clinical 
records pertaining to the veteran from 
August 2004 to the present.  

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of clarifying the nature and etiology of 
her current psychiatric disorder.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current psychiatric 
disability identified on examination is 
causally related to the veteran's active 
service; any incident therein, such as 
treatment for depression in May 1975; or 
any service-connected disability, 
including a hysterectomy.  The report of 
examination should include a complete 
rationale for all opinions rendered.

4.  The veteran also should be afforded a 
VA neurological examination for the 
purpose of clarifying the nature and 
etiology of her headache disorder and 
brain aneurysms.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that the 
veteran's headache disorder and/or her 
brain aneurysms are causally related to 
the veteran's active service, any 
incident therein, or any service-
connected disability, such as a 
hysterectomy.  The report of examination 
should include a complete rationale for 
all opinions rendered.

5.  The veteran also should be afforded a 
VA dermatology examination for the 
purpose of clarifying the nature and 
etiology of her claimed skin disorder.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  The examiner 
should be asked to delineate all skin 
disorders identified on examination and 
provide an opinion as to whether it is at 
least as likely as not that any such 
disorder is causally related to the 
veteran's active service, any incident 
therein, or any service-connected 
disability, such as a hysterectomy.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


